Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Bridgie Anna Gibson-Miller,

a.k.a Bridgett A. Finley
Bridgie A. Miller

(OI File No. H-14-43269-9),

Petitioner,
v.
The Inspector General
Docket No. C-15-4201
Decision No. CR4543

Date: March 9, 2016

DECISION

Petitioner, Bridgie Anna Gibson-Miller, was a personal care attendant, working in St.
Louis County, Missouri. She pled guilty to one felony count of Medicaid fraud. Based
on this, the Inspector General (I.G.) has excluded her for five years from participating in
Medicare, Medicaid, and all federal health care programs, as authorized by section
1128(a)(1) of the Social Security Act (Act). Petitioner appeals the exclusion. For the
reasons discussed below, I find that the I.G. properly excluded Petitioner Gibson-Miller
and that the statute mandates a minimum five-year exclusion.

Background
In a letter dated May 29, 2015, the LG. notified Petitioner that she was excluded from

participating in Medicare, Medicaid, and all federal health care programs for a period of
five years because she was convicted of a criminal offense related to the delivery of an
item or service under the Medicare or state health care program. The letter explained that
section 1128(a)(1) of the Act authorizes the exclusion. I.G. Ex. 1. Although the letter
was initially returned to the I.G., that office sent it out again, and Petitioner timely
requested review.

Each party submitted a written argument (I.G. Br.; P. Br.). The I.G. submitted four
exhibits (I.G. Exs. 1-4). In the absence of any objection, I admit into evidence I.G. Exs.
1-4.

The parties agree that an in-person hearing is not necessary. LG. Br. at 12; P. Br. at 3.
Discussion

Petitioner must be excluded from program participation for
a minimum of five years, because she was convicted of a
criminal offense related to the delivery of an item or service
under Medicare or a state health care program, within the
meaning of section 1128(a)(1). '

Under section 1128(a)(1) of the Act, the Secretary of Health and Human Services must
exclude an individual who has been convicted under federal or state law of a criminal
offense related to the delivery of an item or service under Medicare or a state health care
program. 42 C.F.R. § 1001.101(a).

Here Petitioner Gibson-Miller provided in-home personal care services to Medicaid
beneficiaries in the State of Missouri. I.G. Ex. 2. She submitted claims to the state
Medicaid program for services she did not provide, and, on September 22, 2014, pled
guilty in state court to a felony charge of Medicaid fraud. I.G. Ex. 3. The court accepted
er plea, ordered her to pay restitution, and imposed five years probation. LG. Ex. 4.

Petitioner points out that the court’s action, characterized as a “suspended imposition of
sentence,” is not a final judgment and, under Missouri law, not a conviction, unless she
violates her probation. P. Br. at 1-2; Letter Attached to Hearing Request (July 6, 2015).

Under the Act and regulations, a person is “convicted” when “a judgment of conviction
as been entered” regardless of whether that judgment has been (or could be) expunged
or otherwise removed. Act § 1128(i)(1); 42 C.F.R. § 1001.2(a)(2). Individuals who
participate in “deferred adjudication, or other arrangement or program where judgment of

' | make this one finding of fact/conclusion of law.
conviction has been withheld” are also “convicted” within the meaning of the statute.
Act § 1128(i)(4); 42 C.F.R. § 1001.2(d). Based on these provisions, the Departmental
Appeals Board (Board) characterizes as “well established” the principle that a
“conviction” includes “diverted, deferred and expunged convictions regardless of
whether state law treats such actions as a conviction.” Henry L. Gupton, DAB No. 2058
at 8 (2007), aff'd sub nom. Gupton v. Leavitt, 575 F. Supp. 2d 874 (E.D. Tenn. 2008).

The Board explained why, in these I.G. proceedings, the federal definition of
“conviction” must apply. That definition differs from many state criminal law
definitions. For exclusion purposes, Congress deliberately defined “conviction” broadly
to ensure that exclusions would not hinge on the state criminal justice policies. Quoting
the legislative history, the Board explained:

The rationale for the different meanings of “conviction” for
state criminal law versus federal exclusion law purposes
follows from the distinct goals involved. The goals of
criminal law generally involve punishment and rehabilitation
of the offender, possibly deterrence of future misconduct by
the same or other persons, and various public policy goals.
footnote omitted] Exclusions imposed by the I.G., by
contrast, are civil sanctions, designed to protect the
beneficiaries of health care programs and the federal fisc, and
are thus remedial in nature rather than primarily punitive or
deterrent. ... In the effort to protect both beneficiaries and
funds, Congress could logically conclude that it was better to
exclude providers whose involvement in the criminal system
raised serious concerns about their integrity and
trustworthiness, even if they were not subjected to criminal
sanctions for reasons of state policy.

Gupton at 7-8.

Petitioner’s conviction falls squarely within the statutory and regulatory definition of
“conviction,” and her conviction for Medicaid fraud is obviously related to the delivery
of services under a state health care program. She is therefore subject to exclusion. An
exclusion brought under section 1128(a)(1) must be for a minimum period of five years.
Act § 1128(c)(3)(B); 42 C.F.R. § 1001.2007(a)(2).
Conclusion
For these reasons, I conclude that the I.G. properly excluded Petitioner from participation

in Medicare, Medicaid and all federal health care programs, and I sustain the five-year
exclusion.

/s/

Carolyn Cozad Hughes
Administrative Law Judge
